

 
Exhibit 10.3
PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK UNIT GRANT – NON-EMPLOYEE DIRECTORS


PG&E CORPORATION, a California corporation, hereby grants Restricted Stock Units
to the Recipient named below.  The Restricted Stock Units have been granted
under the PG&E Corporation 2014 Long-Term Incentive Plan (the “LTIP”).  Please
note, however, that under the LTIP, this grant is subject to the terms of
Section 7 of the PG&E Corporation 2006 Long-Term Incentive Plan as in effect
immediately prior to the effectiveness of the LTIP (the “Prior LTIP”), and that
references to the LTIP herein shall mean the Prior LTIP as required by the
context.  The terms and conditions of the Restricted Stock Units are set forth
in this cover sheet and in the attached Restricted Stock Unit Agreement (the
“Agreement”).
 
 
Date of Grant:                                May 14, 2014
 
Name of
Recipient:                                                                                                                                         
 
Award ID
Number:                                                                                                                                         
 
Number of Restricted Stock
Units:                                                                                                                                         


 
By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement.  You are also
acknowledging receipt of this Grant, the attached Agreement, and a copy of the
prospectus describing the LTIP and the May 14, 2014 Equity Awards for
Non-Employee Directors under the LTIP, dated May 12, 2014.
 




 


 


 


 




Attachment
 

 
 

--------------------------------------------------------------------------------

 

PG&E CORPORATION
 
2014 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS
 
The LTIP and Other Agreements
This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Restricted Stock Units, subject to the terms of the
LTIP.  Any prior agreements, commitments, or negotiations are superseded.  In
the event of any conflict or inconsistency between the provisions of this
Agreement and the LTIP, the LTIP shall govern.  Capitalized terms that are not
defined in this Agreement are defined in the LTIP.
 
Grant of Restricted Stock Units
PG&E Corporation grants you the number of Restricted Stock Units shown on the
cover sheet of this Agreement.  The Restricted Stock Units are subject to the
terms and conditions of this Agreement and the LTIP.
 
Vesting of Restricted Stock Units
In general, provided that you have not had a Separation from Service, your
Restricted Stock Units will vest one year from the Date of Grant shown on the
cover sheet to this Agreement (the “Normal Vesting Date”).  As set forth
elsewhere in this Agreement, the Restricted Stock Units may vest earlier upon
the occurrence of certain events.
 
Dividends
Your Restricted Stock Unit account will be credited quarterly on each dividend
payment date with additional Restricted Stock Units (including fractions
computed to three decimal places), determined by dividing (1) the amount of cash
dividends paid on the number of shares of PG&E Corporation common stock
represented by the Restricted Stock Units previously credited to your Restricted
Stock Unit account by (2) the Fair Market Value of a share of PG&E Corporation
common stock on the dividend payment date.  Such additional Restricted Stock
Units shall be subject to the same terms and conditions and shall be settled in
the same manner and at the same time as the Restricted Stock Units covered by
this Agreement.
 
Settlement
Vested Restricted Stock Units will be settled in an equal number of shares of
PG&E Corporation common stock (a “Share”), rounded down to the nearest whole
Share.  PG&E Corporation shall issue Shares in settlement of vested Restricted
Stock Units upon the earliest of (1) the Normal Vesting Date, (2) your
Disability (as defined under Section 409A of the Code), (3) your death, (4) a
Section 409A Change in Control, or (5) your Separation from Service following a
Change in Control that does not qualify as a Section 409A Change in
Control.  However, if you previously made a timely, valid deferral election to
receive Shares in settlement of vested Restricted Stock Units after the Normal
Vesting Date (commencing in January of a year following the Normal Vesting
Date), then settlement will be according to the terms of your election and the
LTIP, unless settled earlier in a lump sum as set forth in the LTIP upon
occurrence of any of the events listed in sections (2) – (5) above.  Further, if
pursuant to any such deferral election you begin receiving any annual
installments, then upon the subsequent occurrence of any of the events listed in
sections (2) – (5) above, any unpaid installments will be settled in a lump sum
upon occurrence of the event, except to the extent that such acceleration would
result in taxation under Section 409A of the Code.
 
Separation of Service
If you have a Separation from Service, whether voluntarily or involuntarily,
before the Normal Vesting Date, all Restricted Stock Units subject to this
Agreement that have not vested on account of your death, Disability (within the
meaning of Section 409A of the Code) or a Change in Control will be
automatically cancelled and forfeited; provided, however, that if you have a
Separation from Service due to a pending Disability determination, forfeiture
shall not occur until a finding that such Disability has not occurred.
 
Death/Disability
In the event of your Disability (as defined in Section 409A of the Code) or
death, all Restricted Stock Units credited to your account under this Agreement
will immediately become fully vested and be settled in accordance with the
settlement provisions described above.
 
Change in Control
In the event of a Change in Control, all Restricted Stock Units credited to your
account under this Agreement will immediately become fully vested and be settled
in accordance with the settlement provisions described above.
 
Delay
PG&E Corporation shall delay the issuance of any Shares to the extent it is
necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “key employees” of certain publicly traded companies);
in such event, any Shares to which you would otherwise be entitled during the
six (6) month period following the date of your Separation from Service (or
shorter period ending on the date of your death following such Separation from
Service) will instead be issued on the first business day following the
expiration of the applicable delay period.
 
Withholding Taxes
PG&E Corporation generally will not be required to withhold taxes on taxable
income recognized by you upon settlement of your Restricted Stock
Units.  However, any taxes that are required to be withheld will be payable by
you in cash, by check, or through deductions from your compensation.  Also, the
Board may, in its discretion and subject to such restrictions as the Board may
impose, permit you to satisfy such tax withholding obligations by electing to
have PG&E Corporation withhold otherwise deliverable Shares having a fair market
value equal to the amount that would be required to be withheld.
 
Voting and Other Rights
You shall not have voting rights with respect to the Restricted Stock Units
until the date the underlying Shares are issued (as evidenced by appropriate
entry on the books of PG&E Corporation or its duly authorized transfer agent).
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California.


